GANTT, J.
At the March term, 1904, of the criminal court of Buchanan county, the defendant, Clarence D. Heflin, was indicted for rape, and afterwards, at the June adjourned term of said court for the year 1904, the defendant was put upon his trial and convicted, and *179Ms sentence assessed at fifty years in the pemtentiary.
His motions for a new trial and in arrest of judgment were filed, heard and overruled, and thereupon he was sentenced to the penitentiary for fifty years. He was granted an appeal to this court and leave given to file a bill of exceptions at the next term of the court.
He filed no exceptions and the appeal before us must he determined by the record proper. The indictment is sufficient and the arraignment and impaneling of the jury, the verdict and sentence being in due and regular form, we find no error in the record, and the judgment is accordingly affirmed.
All concur.